Citation Nr: 1643485	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas.

In March 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In November 2015, the Veteran was notified that the VLJ who conducted that hearing was unavailable to participate in deciding his appeal.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  Therefore, the Veteran was offered an opportunity for a new hearing in his case.  In a December 2015 statement, the Veteran indicated that he wished to waive his right to a new hearing and that he would like the Board to decide his appeal based on the evidence of record. Accordingly, the Veteran's appeal was reassigned to the undersigned VLJ for a decision. 38 C.F.R. § 19.3 (b).

By a decision dated in December 2015, the Board denied the Veteran's claim for connection for a bilateral knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2016, the Court endorsed an August 2016 JMR and vacated the December 2015 Board decision.

In September 2016, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned separate 10 percent ratings, each effective May 25, 2015.  In October 2016, the Veteran submitted a timely notice of disagreement as to the effective dates assigned for the awards of service connection.  
When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim. Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claim - Bilateral Knees

The Veteran seeks service connection for a bilateral knee disability.  During his March 2011 Board hearing, he testified that he did a lot of physical training (e.g., marching and running) in boots over the course of his more than 20 years of active service; he believed such activities precipitated his current knee problems. 

By way of brief history, the Veteran served in the United States Marine Corps for over twenty-one years.  Service treatment records (STRs), for the most part, do not identify any knee complaints, but do reference complaints of "pain down the back of [his] legs" and swollen or painful joints, which he has since suggested referred to his knees. See Hearing Transcript, p. 7.  Two months after his discharge from service, the Veteran initiated a claim for entitlement to service connection for, among other conditions, his knees.  

In August 2013, the Board remanded the claim for additional development to include scheduling the Veteran with an appropriate VA medical examination.  In its narrative, the Board expressly conceded that, based on the Veteran's competent and credible testimony, after 20 years of military service, he would have in-service issues with his knees as they had their share of trauma. See Hearing Transcript, p. 9 ("I'm more than willing to concede that 20 years of military service with the U. S. Marine Corps is going to do some -- take its toll on one's knees...").  The accompanying remand directives included the following: "The examiner is informed that the Board has conceded that after 20 years of military service, the Veteran would have in-service issues with his knees."

The requested examination was conducted in October 2013; the same examiner provided an addendum opinion in July 2014.  At that time, the Veteran reported having knee pain since the 1990's.  The pertinent diagnosis was degenerative joint disease, bilaterally.  The examiner opined that it was likely as not that the knee condition was secondary to, related to, or the result of military service.  He reasoned that there was "no evidence" to connect the current condition to military service or to events therein, and that it was more likely as not that the knee condition was due to normal aging wear and tear.  In the July 2014 addendum, the examiner confirmed his previous opinion, and stated that he had interpreted the Board's above quoted statement/directive to mean that the Veteran "had normal wear and tear aging which would as well have occurred in or out o[f] mil[itary] s[er]v[ice and that the Board's] statem[en]t [did] not lend any credence to opinions other than normal aging and does not have any factual value which would" support his claim.

In its January 2015 remand, the Board concluded that the October 2013 examination and July 2014 addendum were inadequate and attempted to clarify its August 2013 statement.  The Board therein explained that "[w]hat it was conceding was that despite the absence of in-service complaints involving his knees, given the amount of time [Veteran] was in the military, he would have had knee problems during that time" and noted that "[i]t [was] clear the [2013] examiner misunderstood as he specifically pointed to the absence of complaints involving [Veteran's] knees [during several] in[-service] examinations."  The Board thus requested another VA medical opinion.  The directives included the following: 

In providing this opinion, the examiner must assume that despite the absence of in-service complaints involving his knees, given the amount of time (over 20 years) the Veteran was in the military, he would have had knee problems during that time.  The examiner must also address the bilateral knee findings at the time of the April 1992 VA examination (knee reflexes were hypoactive bilaterally and could only be obtained by re-enforcement; positive straight leg test on the left at 90 degrees and decreased sensation to pinwheel testing along the left lateral and left medial thigh and the medial left calf); and the Veteran's assertion that he has had bilateral knee pain since the 1990s.

In April 2015, another VA examiner opined that the Veteran's bilateral knee disorder was less likely than not related to his military service.  In so finding, the examiner reasoned, in part, that a "review of [Veteran's] medical service records documents no complaint of or medical care for either a right or left knee problem during his military service." 

As noted above, the Board thereafter denied the Veteran's claim for service connection in a December 2015 decision.  In the August 2016 JMR, the parties agreed vactur of the December 2015 and remand was warranted because the Board erred (i) in finding that the April 2015 medical opinion was adequate for evaluation purposes, and (ii) by not complying with its prior remand order. See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the JMR found that the April 2015 VA medical opinion did not adequately discuss a potential relationship between the Veteran's bilateral knee disorder and service, in particular with regard to the Board's August 2013 and January 2015 concessions discussed above.  The JMR concluded that the Veteran should be provided an adequate medical examination or opinion that considers the above.  

The JMR also found that the Board erred in not complying with its April 2013 remand order/directive to the VA examiner "to determine the current nature and likely etiology of any bilateral knee disorder(s)." The JMR pointed out that the Veteran had several diagnoses pertaining to the knees, including internal derangement of the right knee, bilateral knee osteoarthritis, and bilateral knee pain however, the April 2015 VA opinion only addressed degenerative joint disease. See April 2013 Board Remand. 

Lastly, the JMR found that the Board erred in not considering whether the knee conditions were secondary to a service-connected lumbar spine disability - a theory that had been reasonably raised by a December 1997 VA examination report (the evaluating physician noted that the Veteran would "stand from one leg to the other[ and that] leaning to the right create[d] pain in the lumbosacral spine area" and that he "cogwheels to an erect position."  

In this regard, while this matter was pending before the Court, the RO obtained another VA knee examination in August 2016.  The VA examiner opined that he was unable to determine whether the Veteran's (knee) "issues" were secondary to the service-connected back condition, reasoning that he was "unable to state whether there is enough objective evidence of clinical correlation to make this association."  

Unfortunately, the August 2016 opinion is not adequate because it fails to discuss aggravation (see 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995)), and does not otherwise take into account the January 1997 VA examination report referenced by the August 2016 JMR.  

After careful consideration of this matter, the Board finds that it must be remanded in order to comply with the terms of the August 2016 JMR.  Specifically, the Veteran must be afforded a new VA knee examination as directed below.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination performed by an orthopedist (M.D.) for the purpose of determining the nature and etiology of any bilateral knee disability, to specifically include right and left knee degenerative joint disease and right knee internal derangement.  

The electronic claims folder, a copy of this remand, and a copy of the August 2016 JMR should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all clinical findings reported in detail. 

(a) The examiner must clearly identify all bilateral knee disorders found on examination.  

The examiner is informed that the Veteran has been diagnosed with right and left knee DJD, as well as internal derangement of the right knee during the appeal period. 

(b) For any bilateral knee diagnosed, including, but not limited to bilateral knee DJD and internal derangement of the right knee, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that these disorders had their clinical onset during the Veteran's period of service, or are otherwise related to such period of service. 

To comply with the terms of the August 2016 JMR, the examiner must expressly consider and discuss each of the following:

(i) The Veteran's competent and credible hearing testimony that he experienced knee pain during service and that STRs reflecting complaints of "pain down the back of [his] legs" and swollen or painful joints at separation were, in fact, referable to his knees. 

(ii) The examiner should accept as fact that the Veteran would have had in-service issues with his knees after more than 20 years of active service in the U.S. Marine Corps.  This is so despite the absence of documented in-service complaints involving his knees. 

(c) For any bilateral knee diagnosed, including, but not limited to bilateral knee DJD and internal derangement of the right knee, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that these disorders are proximately due to, the result of, OR aggravated by his service connected residuals of a back injury with degenerative disc disease of the lumbar spine. 

In addressing the above, the examiner should discuss the findings of the 1997 VA examination report, in which the evaluating physician noted that the Veteran would "stand from one leg to the other[ and that] leaning to the right create[d] pain in the lumbosacral spine area" and that he "cogwheels to an erect position."

All opinions provided must include a complete rationale specifically addressing the concerns indicated in this remand and its directives, and in the Court-granted JMR, with citation to supporting factual data and medical literature, as appropriate.

2. Ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




